 230DECISIONSOF NATIONAL LABOR RELATIONS BOARDCo.,ManufacturersElectricCompany,MaintenanceEngineersCompany,Franklin Electric Company, Ben AgreeCo., Fisher and Wright Plumbing Com-pany, John MillerElectric Company, and Newkirk Electric Company, or anyother employer other than Dobson Heavy Haul, Inc., to engage in a strike orrefusal in the course of their employment, to use, manufacture,process,trans-port, or otherwise handle or work on any goods,articles,materials,or com-modities,or to perform any services;or threaten,coerce, or restrain the afore-said employers or persons other than DobsonHeavyHaul, Inc., where an objectin either case is to force or require Cunningham-Limp Co., to cease doingbusiness with DobsonHeavyHaul, Inc.MILLWRIGHTSLOCAL UNION No. 1102, UNITED BROTHERHOODOF CARPENTERS AND JOINERSOF AMERICA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Ifmembers have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board'sRegional Office, 500 BookBuilding,1249WashingtonBoulevard,Detroit,Michigan48226,Telephone226-3244.Young & Stout,Inc.andAmalgamated Meat Cutters and ButcherWorkmen of North America, Food StoreEmployees Union,Local347, AFL-CIO.Case 6-CA-3436.December 16, 1966DECISION AND ORDEROn August 10, 1966, Trial Examiner George Christensen issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision. The Trial Examiner also found that theRespondent had not engaged in certain other unfair labor practicesalleged in the complaint, and recommended that such allegations bedismissed. Thereafter, the General Counsel filed exceptions to theTrial Examiner's Decision and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire record162 NLRB No. 11. YOUNG & STOUT231in this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'[The Board adopted the Trial Examiner's Recommended Order,with the following modification :[Add the following paragraph immediately after the fifth indentedparagraph of the Appendix.[\'VE WILL NOT in any other manner interfere With, restrain,or coerce our employees in the exercise of the right to self-organization, to form labor organizations, to join or assist Amal-gamated Meat Cutters and Butcher Workmen of North America,Food Store Employees Union, Local 347, AFL-CIO, or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act,to refrain from any or all I such activities, except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment,as authorized in Section 8(a) (3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.]'As therecord does not clearly show with what regularity or frequency either BurtonorWalker worked as a part-time cutter, we do not passon the TrialExaminer's con-clusion that the "sporadic"nature of their employment disqualifies them from inclusion inthe unit. In addition,we shall modifythe Appendixto the RecommendedOrder to includea paragraph relating to the broad cease and desist order recommendedby the Trial Exam-iner but inadvertently omitted fromthe Appendix.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOn September 22, 1965,1Food Store Employees Union Local 347, an affiliateof Amalgamated Meat Cutters and Butcher Workmen of North America,AFL-CIO(hereafter called the Union),filed a charge with the National Labor RelationsBoard(hereafter called the Board)alleging that Young and Stout,Inc. (hereaftercalled the Respondent or the Company)violated Section 8(a)(1) and(5) of theNational Labor Relations Act, as amended(hereafter called the Act). On Decem-ber 3,theUnion filed an amended charge,alleging a discriminatory discharge inviolation of Section 8(a)(3) of theAct. OnDecember 8, the Regional Director forRegion 6 issued and served upon the Company a formal complaint z based upon thecharges. On December 16, the Company filed its answer denying the commission ofany unfair labor practices.Pursuant to notice,a hearing was conducted on April 22, 1966, at Clarksburg,West Virginia, before Trial Examiner George Christensen.All parties were repre-sented at and participated in the hearing,and were afforded full opportunity to1All dates refer to 1965 unless otherwise noted.'Without objection,General Counsel's motion to strike paragraph 6(b) of the complaintwas granted during the course of the hearing. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDadduce evidence, to examine and cross-examine witnesses, to present oral argu-ment, and to submit briefs. The General Counsel and the Respondent have filedbriefs.Based upon my review of the entire record, observation of the witnesses, andperusal of the briefs, I make the following:FINDINGS AND CONCLUSIONS1.JURISDICTIONRespondent is a West Virginia corporation with its plant and office located inClarksburg,West Virginia. It employs a small work force in its nonretail businessof processing, selling, and distributing meat products. During the 12-month periodpreceding the filing of the charge, Respondent received at its plant, directly frompoints outsideWest Virginia, goods valued in excess of $50,000. Respondent is anemployer engaged in commerce within the meaning of Section 2(2), (6), and (7) ofthe Act.II.LABOR ORGANIZATIONThe Union admits to membership employees of the Respondent for the purposeof representing such employees in collective bargaining with their employer. TheUnion is a labor organization within the meaning of Section 2(5) of the Act.M. THE UNFAIR LABOR PRACTICESA. Background and issuesThe Company operates a small meatpacking plant employing approximately 13employees. In July, and for several years previous, the Company employed FrankBurton as a meatcutter on a part-time basis.Burton,for thepreceding10 years,had worked full time for Swift Co. as a meatcutter. He has been a member of theUnion (which has represented the Swift employees for many years) since 1956.About March, Burton began promoting the idea of union representation amongthe Company's employees. At an April meeting of the Union, he spoke to theUnion's business representative, Jack Brooks, about securing such representation.Brooks told him to get a group together and arrangea meeting. Burtonarrangeda meeting for July 29 (after a previouspostponement)and five of the Company'semployees (plus Burton) signed union authorization cards at the meeting. Twomore employees were visited after the meeting and also signed cards. Burtonsolicited and securedthe signature of aneighth employee at the company parkinglot the following day.On August 2, Brooks telephoned the Company's vice president and generalmanager, Gabe M. Ferraro,3 and requested union recognition and bargaining, atthe same time offering to prove the Union's majority by a card check. Ferrarodenied the request, stating the Company was too small to have aunion.The Unionfollowed up Brooks' telephone request with two letters, both dated August 2, onestating the composition of the unit sought by the Union and the other repeating therequests for union recognition and bargaining and renewing the offer to prove theUnion's majority in the unit by a card check.The complaint charges that on or about August 5, Company President AbnerC. Stout 4 interrogated several employees concerning their union affiliation anddesires.The complaint further charges that at an August 6 meeting at the plant, Ferrarothreatened loss of employee benefits if the employees supported the Union andpromised benefits if the employees ceased their union support. It is also chargedthat in September, Ferraro again threatened loss of employee benefits if theemployees supported the Union.It is charged in addition that at the August 6 meeting, Stout and Ferraro encour-aged the employees to abandon the Union and negotiate directly with the Com-pany concerning their wages, hours, and other working conditions.Frank Burton has not been employed by the Company in his part-time workcapacity since July 24. From Septemberuntil a fewmonths before the hearing,3Respondent In its answer admitted that Ferraro was its agent at all times materialto this proceeding.4Respondent in its answer admitted that Stout was its agent at all times material to thisproceeding. YOUNG & STOUT233the Company employed Jim (Red) Walker in a part-time capacity to perform thesame work Burton had performed for several years prior to July 24. It is chargedthat the Company has ceased to employ Burton because of his activities on behalfof the Union.On August 6, the Company replied to the Union's August 2 letters by reiteratingitsAugust 2 refusal to recognize and bargain with the Union and its rejection oftheUnion's offer to prove its majority, unless and until the Union was certifiedas the collective-bargaining agent of its employees by the Board. The Companyto date continues to refuse the requested recognition, bargaining, and offer ofproof. The General Counsel charges that the Company did not have a good-faithdoubt of the Union's majority but merely sought time to undermine the Unionwhen it refused the requests and offer and therefore has refused to bargain inviolation of Section 8(a) (5) of the Act.The Company denies the commission of the acts charged as unfair labor prac-tices and that it has violated any provisions of the Act.The issues therefore are whether:(1) The Company on or about August 5, by its Agent Stout, illegally interrogatedits employees concerning their union affiliation,membership,or activities;(2) The Company on August 6, by its Agent Ferraro, promised benefits to itsemployees to encourage their abandonment of the Union;(3)The Company on August 6 and in September, by its Agent Ferraro, threat-ened loss of benefits to its employees to discourage their support of the Union;(4)The Company on August 6, by its Agents Ferraro and Stout, sought topersuade its employees to bargain directly with the Company concerning theirwages, hours, and conditions of employment rather than and instead of through theUnion;(5)The Company terminated the employment of Frank Burton on July 24 andfailed or refused subsequently to employ him because of his union activities andto discourage other employees from similar activity;(6)The Company acted in good faith in refusing to recognize and bargain withthe Union in its August 2 request and subsequently; and(7) If it is found that the Company committed any one or more of the above,whether the commission of such act violated Section 8(a) of the Act.B. The 8(a)(1) charges1.Employee interrogationRespondent employee Harold S. Lowther testified that on or about August 5,Company President Stout asked him at the plant if he had signed a union authoriza-tion card and subsequently at his home asked him who brought the card to him forhis signature and who was with the person who brought the card. Lowther testifiedthat he told Stout he had signed a card, that Mr. Wilkes (Brooks?) had given himthe card, and that Frank Burton was with Mr. Wilkes (Brooks?).Respondent employee Charles R. Williams testified that sometime during themonth of August (he could not specify the exact date), Stout asked him if he had"signed for the union" and that he replied he had.Stout testified that "I did ask a few of them if they had signed cards. Some ofthem told me yes and some of them told me no."I find that Stout interrogated employees of the Company in the unit sought bytheUnion concerning their union affiliation, desires, and activities on or aboutAugust 5.Respondent employee Joseph Cicero testified that he sometimes answers thetelephone at the plant; that on August 2 he received Brooks' call to Ferraro andcalled Ferraro to the phone; that on completion of the call Ferraro turned to himand said "What is this going on about a union?",to which he replied,"What doyou mean?"; that Ferrara then asked "Did you sign?", that he answered "Yes,sir."; that Ferraro asked, "How many more?", and that he replied "All of us, asfar as I know, sir."Cicero and Lowther testified that at an August 6 meeting at the plant called byFerraro, Ferraro sought and received further corroboration from the employeespresent that they had authorized the Union to represent them.Respondent employee Kenneth Wagner testified that during the course of theAugust 6 meeting referred to above, Ferraro asked him if he thought the rest ofthe employees would bargain directly with the Company and abandon the Union, 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDto which he replied that he did not know, but that he would go along with themajority.Ferraro neither affirmed nor denied Cicero's testimony with regard to the August 2conversation following completion of his telephone conversation with Brooks, andWagner's testimony regarding the August 6 conversation just set forth.Withregard to the testimony of Cicero and Lowther regarding his remarks at the August 6meeting, Ferraro stated that "I asked them (the employees) if they had signedletters of intent and they nodded their heads. This was a shock to me. I neverthought they would get to the point where they would want someone else to bar-gain for them. I thought we were close enough and if there was any bargaining tobe done they should come right to us." Stout testified that at the August 6 meeting,"we asked them if the majority of them there wanted a union."The testimony of Cicero and Lowther on other matters was corroborated fully,both by company and union witnesses. Ferraro himself corroborated Cicero andLowther as to the remarks attributed to him at the August 6 meeting. Wagnerappeared a forthright, truthful witness and was not challenged on cross-examination.I find that on August 2 and 6, Ferarro interrogated employees of the Companyin the unit sought by the Union concerning their union affiliation, membership,and desires.52.Promises of benefit and threat of lossCicero testified that Ferraro directed him to attend a meeting of all the employ-ees at the plant on the morning of August 6.He testified that most of the employ-ees attended and were addressed by Ferraro and Stout.Cicero testified that inaddition to his comments and inquiries concerning the union sentiments of theemployees, Ferraro spoke of the poorfinancial situationof the Company, saiditcould not afford the Union, and then stated that if the Union were successful,the relation between the employees and the Company could not be the same asithad been in the past,particularly as to the treatment of the employees in regardto days off with pay and various other favors the Company had granted to employ-ees.Lowther testified that he attended the same meeting. He corroborated Cicero'stestimony that Ferraro said the Company could not afford a union. Lowther statedthat Ferraro also referred to sick pay, and said if the Union came in, the employ-eeswould no longer receive pay while off sick, nor pay for days off. Wagnertestified he also attended the August 6 meeting,after seeing a meeting noticeposted over the timeclock.He corroborated the testimony of Cicero and Lowtherwith regard to the loss of pay for time off and sickness in the event the Unioncame in.Wagner also testified about a conversation he had with Stout and Ferraro at arestaurant in September. He stated that in the course of that conversation, Ferrarostated that if the Union came in, the practice of permitting employees to takehome meat scraps would have to stop. He also testified that after discussing theSwift union contract calling for a 36-hour week as against the Company's 48-hourweek, Ferarro said, "if we had another contract like that we wouldn't make anymoney . . . if things would give way to the union they would have to stop." 6Employees Cicero, Lowther,Wagner, and Frank Muriale further testified thatat the conclusion of his remarks concerning the Company's inability to afford aunion and the loss of benefits which would ensue in the event thata union camein,Ferraro suggested the employees confer together to see what benefits theydesired from the Company, after informing them the Company and the employeescould work things out between them without the necessity of a union. Stout andFerraro then left the room and the employees furnished their spokesman, Muriale,with demands for increased wage rates; reduction to a 5-day, Monday throughFriday workweek; establishment of a standard starting time of 7 a.m.; overtimepay of 1%-time for all hours over 40 in the workweek; establishment of a regularThe complaint does not charge any illegal employee interrogations by Ferraro, eitheron August 2 or 6; however, since the conversations occurred in the course of the otherevents charged and grew out of and are closely related thereto, no objection was raisedto such testimony at the hearing, and they were fully litigated, findings are entered there-upon.New England Web, Inc., National Webbing, Inc., et al.,135 NLRB 1019 ;ThompsonManufacturing Company,132 NLRB 1464;Rocky Mount Natural Gas Company, Inc.,140NLRB 1191.6 The complaint does not charge any illegal threat by Ferraro in September to ceasecompany operations if. the Union came In ; nevertheless,on the grounds and based on theauthorities set forth in footnote5, ibid.,findings are entered thereupon. YOUNG & STOUT235one-half hour lunch period;etc.These demands were jotted down on a scrap ofpaper and presented to Stout by Muriale in Ferraro's presence.Stout consultedwith his partner and company counsel and subsequently informed Muriale he hadbeen advised not to grant any increased benefits in view of the union notice andrequests or he might be in violation of law, and therefore, he could not act onthe employee demands. None of the demands were placed in effect by the Company.Ferraro confirmed that at the August 6 meeting, he spoke of the financial prob-lems of the Company and said that the Company was too small to have a union.He also confirmed that he stated the Union was unnecessary since the Companyand the employees could adjust their differences without it. He conceded he spokeof the Company's continuing to pay two employees who were off for several weeksdue to accident and illness and that this benefit would be lost if there were aunion. He neither admitted nor denied that be told Wagner in September that thepractice of permitting the employees to take home meat scraps would be discon-tinued if the Union came in. He stated that he called the August6meeting ofemployees and posted the notice over the timeclock. He testified, however, thatthe employees suggested they would drop the Union if their demands were satis-fied; not he. He denied that he stated to Wagner at the September meeting that theCompany would have to stop operations if the Unioncame in.Ifind that on August 6, Ferraro threatened the employees with loss of paywhile off sick or on days off if the Union came in. I further find that in Septem-ber,Ferraro threatened plant closure and loss of the privilege of taking homemeat scraps if the Union came in.I also find that on August 6, Ferraro promised that if the employees wouldabandon the Union, the Company would grant concessions to the employees, andthat Stout subsequently reneged on this promise on advice of counsel.3. Inducement to abandon UnionAs earlier indicated,it is undisputed that Ferraro called the August 6 meeting,voiced the Company's opposition to dealing with the Union, and suggested that anycompany-employee differences could be worked out between the Company andthe employees without theintercessionof the Union.Ferraro, however, insists that the proposal for employee abandonment of theUnion with the understanding that the Company would bargain directly with theemployees concerning the list of employee demands prepared and presented byMuriale came from the employees. Employees Cicero, Lowther, Wagner, andMuriale on the other hand, testified that it was Ferraro who suggested that theemployees meet outside the presence of Stout and him, prepare a list of the con-cessions they desired as the price for their abandonment of the Union, and pre-sent same to the Company.It is undisputed that Stout and Ferraro did withdraw from the meeting room(Ferraro in fact complained that he did not expect the meeting of the employeesalone would last so long), that Muriale did present a list of employee proposalsto Stout in Ferraro's presence, that Stout conferred with his partner and counselconcerning them, and that Stout then informed Muriale he had been advised hecould not consider the proposals without violating the law and therefore wouldnot do so.Ferraro's testimony appears contradictory. First, he admits calling the meetingand advocating direct dealing between the Company and the employees to adjustany differences but then denies that he suggested the employees prepare a list andpresent it with the understanding this was their price for abandonment of theUnion.While either corroborating the employees' testimony in all other respectsor failing to deny it, in this one respect he takes issue with their testimony. Itappears much more logical and reasonable to credit the employee version, whichalso conforms to a much greater degree with the admitted portion of Ferraro'sstatements. I therefore credit the employees and discredit Ferraro's version ofthis incident.Ifind that on August 6, Ferraro sought to induce the employees to abandontheUnion and bargain directly with the Company concerning their wages, hours,and other conditions of employment.C. The 8(a)(3) chargeFrank Burton had been employed intermittently by the Company for severalyears prior to July 24 as a meatcutter,working mostly on Saturdays and Mon- 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDdays, his days off from his regular job with Swift & Co., where he worked (days)Tuesday through Friday, plus Sunday morning. When Ferraro, who ran the planton a day-to-day basis (Stout spent most of his time outside), felt the work-load warranted it, he called Burton to work. On some occasions, when there wasa conflict between Burton's work schedule at Swift and the hours Ferraro wantedhim to work, Ferraro had to defer to Burton's schedule and either schedule himin for a different period or make other arrangements. During a period extendingfrom July 24 to September 25, the Company did not require the services of anypartAime help. It is undisputed that July, August, and the first part of Septemberwere slack periods for the Company.In late August or early September, Ferraro received a telephone call from thebrother of a former employee, Jim (Red) Walker, Walker's brother informedFerraro that his brother Red had been "boiled out" at the Western State Hospital(Red had been terminated by the Company the previous December because ofabsenteeism due to overindulgence in alcohol), that Red was the sole support ofhis family, that he needed work badly, and requested that Ferraro employ him.Stout and Ferraro testified that since Walker was a faster worker than Burton,was available for work at any time (since he did not have any other job) andbecause they were sympathetic to his needs, they decided to employ Walker on apart-time intermittent basis to perform the same work they had formerly calledupon Burton to perform, and did employ Walker intermittently between Septem-ber 25 and February 1966. Walker was not employed during March or betweenApril 1-22, 1966(the date of the hearing),inasmuch as the workload did notwarrant calling him in.The Company never subsequent to July 24 notified Burton he would no longerbe called,nor did Burton after that date inquire as to when or whether hisserviceswould be required.Stout and Ferraro testified they were aware throughout Burton's employmentthat he was an employee of Swift and Co., that the Swift employees were union-ized, and that Burton was a member of the Union representing the Swift employ-ees.They denied any knowledge, however, of Burton's activities in the organi-zation of the Company's employees by the Union.Stout did not deny Lowther's statement that on or about August 5 at Lowther'shome he learned from Lowther that Burton accompanied Brooks at the time thelatter solicited and secured Lowther's signature on a union authorization card.I cannot find that but for the foregoing union activity, Burton would have beencalled to work instead of Walker between September 1965-February 1966, orsubsequently.D. The 8(a)(5) charge1.The employee authorizationsOn July 29, Burtonand sixof the Company's employees met with the Union'sbusinessrepresentative, Jack Brooks. Brooks answered questions regarding theUnion and told the employees that if a majority of themsignedcards authorizingtheUnion to act as their representative, the Union would ask the Company torecognize and bargainwith the Unionconcerningtheir wages,hours, andworkingconditions withoutan election.Brooks then passed outcards. The cards read:APPLICATIONFOOD STORE EMPLOYEES UNIONLOCAL NO. 347P.O. Box 2751Charleston,W. Va.The undersigned hereby authorizes this Union to represent his or her interestin collective bargaining concerning wages, hours and working conditions.Employer's NameEmployee's SignatureEmployer's AddressEmployee's Street AddressCity & StateDate YOUNG & STOUT237Employees Paul E. Ball, Clair D. Holbert, Frank Muriale, Antonio Tricase,and Kenneth Wagner filled in all the blanks on the form, including their signa-ture, and returned the cards to Brooks. Frank Burton also filled in and signed acard.Upon conclusion of the meeting, Brooks, Burton, Wagner, and Holbert droveto a fruit stand operated by Joseph Cicero and his cousin. Brooks told Cicerowhat had transpired at the meeting, explained the Union to Cicero, handed hima card and asked him to read and sign it. Cicero read the card, signed it, filled inall the blanks except the ones for the employer's name and address, and returnedthe card to Brooks. Cicero testified that he intended the card to authorize theUnion to represent his interests in collective bargaining with the Company, andthat he told Ferraro on August 2 he had signed a card for the Union so authoriz-ing. Brooks testified that he referred specifically to the Company in seeking author-ization from Cicero to act on his behalf, and repeated his statement that if amajority of the employees signed, the Union would seek recognition and bar-gaining from the Company without an election.Following the interview with Cicero, the same four men drove to the homeof Steve Lowther, and Brooks in essence repeated the conversation he had con-ducted with Cicero. Lowther then also signed a card, filled in all the blanks butthe name and address of the employer, and returned the card to Brooks.Lowther testified that he did not fill in the employer's name and address becausehe did not know he was supposed to. Lowther further testified he had only oneemployer, the Company. Brooks testified his conversation with Lowther relatedsolely to the Company. Lowther also testified that on August 6 he advised Stoutthat he had signed a card for the Union. Stout confirmed this.On July 30, Burton accosted employee Charles E. Williams at the companyparking lot and solicited his signature to a card, informing Williams that thecard would authorize the Union to bargain on his behalf with the Company.Williams testified that he signed the card and filled in all the blanks other thanthe employer's name and address with that understanding and intention, and thathe subsequently advised Stout that he had done so.The Company objects to the admissibility of all the cards in question on theground the authorizations do not sufficiently identify the Union as the organiza-tion authorized to represent the employees. The Company also argues that thecards of Cicero, Lowther, and Williams are insufficient as authorizations becausethey do not list the Company's name and address.I find that neither of these objections has merit. Neither the employees whoexecuted the cards, nor the Company were in any doubt as to the identity of theUnion which sought and secured the cards and sought recognition and bargain-ing with the Company on behalf of the employees who executed them. Cicero,Lowther, and Williams clearly understood they were authorizing the Union toact on their behalf in seeking recognition from and bargaining with the Com-pany, and no other employer. Not only did the Union and the three employeesin question so understand when the cards were executed, the three employeessubsequently informed the Company they had executed the cards with that inten-tion. It should be further noted that the Union twice offered to produce the cardsfor examination by the Company and check against its records, but the Com-pany rejected the offers and raised no questions concerning the validity or suf-ficiency of the authorizations until proffer of the cards in evidence.I therefore find that company employees Ball, Cicero, Holbert, Lowther, Muriale,Tricase,Wagner, and Williams authorized the Union to act as their representative incollective bargaining with the Company concerning their wages, hours, and work-ing conditions on July 29 and 30, and that Frank Burton similarly authorized theUnion on July 29.2.The Union's requestsBased on the foregoing authorizations on August 2, the Union sent two lettersto the Company. One letter requested that the Company recognize and bargain withthe Union concerning the wages, hours, and working conditions of certain of theCompany's employees and offered to submit the cards executed by the employeesas proof of the Union's authorization to act on their behalf. 238DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe second letter specified the unit which the Union sought to represent asfollows:We would include all productionand maintenanceemployees, truck drivers,and those employees employed in the slaughter house.We would exclude supervisory employees, office and clerical employees, sales-men, guards,professional employees,as defined in the National Labor Act asamended.3.The appropriateness of the unit and the Union's majority statusThe complaint alleges that a unit of:All production and maintenance employees at Respondent'sClarksburg,WestVirginia facilities,including truckdrivers and slaughterhouse employees, butexcluding office clerical employees;salesmen,and guards,professional employ-ees and supervisors as definedin the Actconstitutes an appropriate unit for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.At theoutset of the hearing, all parties stipulated to the correctness of thedescribed unit for the purpose set forth.The parties further stipulated that the following named employees7constitute allproduction and maintenance employees,including truckdrivers and slaughterhouseemployees of the Respondent since July 29:Paul Edward BallHerbert PaulAntonio TricaseJoseph CiceroMcVicker,Jr.Kenneth WagnerClairD. HolbertFrank MurialeCharles R. WilliamsHarold S.LowtherElbert A. WoofterBased upon the foregoing stipulations and the findings set forth in II, C, 4,above,I find that the unit just described is appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act and that since July 29, theUnion has been and is the duly designated exclusive representative of a majorityof the Company's employees in such unit for the purpose of bargaining collectivelywith the Company concerning the rates of pay, wages,hours,and other terms andconditions of employment of the employees within the unit.4.The Company's refusal to bargainImmediately after receipt of the Union's first request for recognition and bargain-ing by telephone on August 2, Ferraro interrogated employee Cicero,who hadtaken the call and transferred it to him,both regarding Cicero'sunion desires andactivities and those of the other employees.Cicero told him he had authorized theUnion to represent him and so had all the other employees.On August4, the Com-pany received the Union's formal requests for recognition and bargaining and offerto prove majority status.Between August 2 and 6, Stout interrogated a number ofemployees as Ferraro had on August 2, and received similar responses.At the out-set of the August 6 meeting called by Ferraro with the employees,Ferraro informedthe employees present he understood they had signed cards for the Union and then,aftermaking several threats of loss of benefits if the Union came in, solicited theemployees to prepare and present a list of the demands the employees would requireto be satisfied by the Company as their price for abandonment of the Union. InSeptember,Ferraro made further threats of a similar nature.Company conduct such as this not only destroys the Company's professed good-faith doubt of the Union'smajority status in an appropriate unit of the Company'semployees at and subsequent to the Union'sAugust 2request for recognition andbargaining,it indicatesbad faithto gain time to underminetheUnion'smajoritystatus.(Joy SilkMills v. N.L.R.B.,185 F.2d 732 (C.A.D.C.),cert.denied 341U.S. 914.)7No stipulation was reached concerning Frank Burton. The General Counsel sought hisinclusion ; the Company, his exclusion. Inasmuch as I shall recommend dismissal of thecharge that the Company illegally terminated Burton on July 24 and failed to recall himsince, he shall be excluded from the unit. In any event, it is my finding that since bothBurton and Jim (Red) Walker, who has worked in the same capacity as Burton betweenSeptember 19115 and February 1966 as an intermittently employed part-time meatcutter,they should be excluded because of the sporadic nature of their employment. YOUNG & STOUT239I therefore find that the Companydid not possessa good-faith doubt that theUnion represented a majority of the Company's employees in an appropriate uniton August 2 and subsequently and further find that on August 2 and at all timessubsequent, the Company nevertheless has refused to recognize and bargain withthe Union as the duly designated exclusive bargaining representative of its employ-ees in an appropriate unit for collective bargaining within the meaning of Section9(b) of the Act.E. Ultimate findingsBased upon the foregoing, I find and conclude that the Company interfered with,restrained, and coerced its employees in the exercise of their self-organizationright, in violation of Section 8(a)(1) of the Act:a.On August 2, by its Vice President and General Manager Gabe Ferraro'sinterrogation at the plant of company employee Joseph Cicero concerning his andother employees' union affiliations, desires, and activities;b.On August 5 and other unspecified dates in August, by its President Abner C.Stout's interrogation both at and outside the plant of company employees Lowther,Williams, and others (by Stout's own admission) concerning their union affiliations,desires,and activities;c.On August 6, by its Vice President and General Manager Gabe Ferraro's(1) interrogation at the plant of the employees present at a meeting called byFerraro concerning their union affiliations,desires, and activities;(2) threats to the employees present at the meeting of loss of days off with pay,and pay for time off while sick or injured if the Union came in;d. In September, by its Vice President and General Manager Gabe Ferraro'sthreat at a restaurant in Clarksburg to employee Kenneth Wagner of employee lossof the benefit of taking home meat scraps if the Union came in;e. In September, by its Vice President and General Manager Gabe Ferraro'sthreat at a restaurant in Clarksburg that the Company would have to stop opera-tions if the Union came in;f.On August 6, by its Vice President and General Manager Gabe Ferraro'spromise at the plant to the employees present at a meeting called by Ferraro thatcertain of their demands for increased benefits would or might be met if theyabandoned their support of the Union and negotiated instead directly with theCompany.8Based on the earlier finding that since July 29 the Union has represented amajority of the Company's employees in an appropriate unit and that the August 2and subsequent company refusal to recognize and bargain with the Union concern-ing the wages, hours, and working conditions of the employees in the unit was notbased on a good-faith doubt of the Union'smajority therein but rather to gain timeto undermine the Union's majority status. I find and conclude that since August 2the Company has refused to bargain collectively with the representative of a major-ity of its employees in an appropriate unit in violation of Section 8(a)(5) and (1)of the Act.Inasmuch as I cannot find that but for Frank Burton's union activities known tothe Company, Burton would have been called in to perform work assigned inter-mittently on a part-time basis to Jim (Red) Walker between September 1965 andFebruary 1966, I find and conclude that the Company has not violated Section8(a)(3) and (1) of the Act by failing to call Frank Burton in to perform suchworksinceJuly 24, 1965.CONCLUSIONS OF LAW1.All production and maintenance employees of Respondent at its Clarksburg,West Virginia, facilities, including truckdrivers and slaughterhouse employees, butexcluding office clerical employees, salesmen, guards, professional employees, andsupervisors as defined in the Act, constitute a unit appropriate for purposes of col-lective bargaining within the meaning of Section 9(b) of the Act.2.At all times since July 29, 1965, the Union has been the exclusive representa-tive of all employees in the aforesaid unit for purposes of collective bargainingwithin the meaning of Section 9(a) of the Act.8Respondent protested that it did not put any of the increases listed by the employeesinto effect, upon advice of counsel. The test, however, is not whether they were put intoeffect, but rather, "whether the employer engaged into conduct which, it may reasonably besaid, tends to interfere with the free exercise of employee rights under the Act."N.L.R.B.v. IllinoisTool Works,153 F.2d 811, 814 (C.A. 7). 240DECISIONSOF NATIONAL LABOR RELATIONS BOARD3.By refusing to recognize and bargain with the Union as the exclusive repre-sentative of the employees in the aforesaid unit on and after August 2, 1965, theCompany has engaged in unfair labor practices within the meaning of Section8(a)(5) of the Act.4.By interrogating its employees concerning their union affiliations, desires, andactivities, by threatening its employees with loss of benefits if they persisted in theirsupport of the Union, by threatening that the Company would cease operations ifthe Union came in, and by promising economic concessions to its employees if theywould agree to bargain directly with the Company and abandon their support of theUnion, the Company has interfered with, restrained, and coerced its employees inthe exercise of rights guaranteed in Section 7 of the Act, in violation of Section8(a)(1) of the Act.5.The Company has not violated Section 8(a)(3) of the Act by calling in Jim(Red)Walker on an intermittent, part-time basis between September 1965 andFebruary 1966 to perform meatcutting work rather than Frank Burton.6.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.REMEDYHaving found that the Company has engaged in unfair labor practices in viola-tion of Section 8(a)(1) and (5) of the Act, I shall recommend that it cease anddesist therefrom and take certain affirmative action designed to effectuate the poli-cies of the Act.Since I have found that Respondent unlawfully refused to recognize and bargainwith the Union, I shall recommend that the Respondent be ordered, upon request,to bargain collectively with the Union and, if an understanding is reached, toembody such understanding in a signed agreement.Because the Company, by its conduct, violated fundamental employee rightsguaranteed by Section 7 of the Act and it appears from the nature and manner ofthe commission of those acts a disposition to commit other unfair labor practices, Ishall recommend that the Company be ordered to cease and desist from the specificacts found to infringe upon those rights as well as generally to desist from in anyother manner infringing thereupon.Inasmuch as I have found that the Company has not violated Section 8(a)(3) ofthe Act as charged, I shall recommend that this charge be dismissed.RECOMMENDED ORDERBased upon the foregoing findings and conclusions,itisrecommended thatYoung & Stout, Inc., its officers,agents, successors,and assigns,shall:1.Cease and desist from:a. Interrogating its employees concerning their union affiliations, desires, andactivities;b.Threatening its employees with loss of days off with pay, loss of pay while offsick or injured, and loss of the privilege of taking home meat scraps if the Unioncame in;c.Threatening its employees with plant closure if the Union came in;d.Promising economic concessions to its employees provided they abandon theUnion and bargain instead directly with the Company;e.Refusing upon request to bargain collectively with the Union as the exclusiverepresentative of all employees in the following appropriate unit: All productionand maintenance employees at Respondent's Clarksburg, West Virginia, facilities,including truckdrivers and slaughterhouse employees, excluding office clericalemployees, salesmen, guards, professional employees, and supervisors as definedin the Act;f.In any other manner interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization, to form, join, or assist any labororganization, to bargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collectivebargainingor other mutual aid or protection, or to refrain from any and all such activities.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:a.Upon request, bargain collectively with AmalgamatedMeat Cutters andButcherWorkmen of North America, Food Store Employees Union, Local 347,AFL-CIO, as the exclusive representative of all of its employees in the bargain- YOUNG & STOUT241ing unit described herein,with respect to rates of pay, wages,hours of employ-ment, and other terms and conditions of employment,and, if an understanding isreached, embody same in a signed agreement;b.Post at its plant in Clarksburg,West Virginia,copies of the attached noticemarked "Appendix." 9Copies of said notice, furnished by the Regional Directorfor Region 6, shall be duly signed by an authorized representative of Respondent,shall be posted by the Company immediately upon receipt thereof, and shall bemaintained by the Company for a period of 60 consecutive days thereafter,in con-spicuous places,including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent to insure that said noticesare not altered,defaced, or covered by any other material.c.Notify said Regional Director,inwriting,within 20 days from the date ofthisDecision,what steps Respondent has taken to comply herewith.'°IT IS FURTHER RECOMMENDED that the complaint be dismissed in all otherrespects.In the event that this Recommended Order is adoptedby theBoard, the words "aDecision and Order"shall be substituted for the words "the Decisionand RecommendedOrder of a Trial Examiner."In the further event that the Board'sOrder is enforced byitdecree of a United States Court of appeals,the wordsused shall be "a Decree of theUnited States Court of Appeals Enforcing an Order."101n the event that this Recommended Order is adoptedby theBoard, this provisionshall be modified to read:"Notifysaid Regional Director,inwriting,within 10 days fromthe date of this Order,what stepsRespondent has takento complyherewith."APPENDIXNOTICE TOALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the NationalLabor Relations Board, and in order to effectuate the policies of the NationalLabor Relation Act, as amended,we hereby notify our employees that:WE WILL NOTinterrogateour employees concerning their union mem-bership, affiliation,desires,or activities;WE WILL NOTthreaten our employees with loss of pay for days off orwhile off due to sickness or injury if this plant is unionized;WE WILL NOTthreaten our employees that the plant will be closed if thisplant is unionized;WE WILL NOTpromise our employees economic concessions if they willabandon their support of the Union and bargain directly with the Companyinstead;WE WILL bargain,upon request, with Amalgamated Meat Cutters andButcherWorkmen of North America,Food Store EmployeesUnion, Local347,AFL-CIO, as the exclusive collective-bargaining representative of allour employees in the bargaining unit with respect to rates of pay,wages,hours of employment,and other terms and conditions of employment, andembody any understanding reached in a signed agreement. The bargainingunit is:All production and maintenance employees at our Clarksburg, WestVirginia,plant, including truckdrivers and slaughterhouse employees,excluding office clerical employees,salesmen, guards,professional employ-ees, and supervisors as defined in the Act.YOUNG & STOUT, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of post-irig, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, 1536Federal Building,1000 Liberty Avenue, Pittsburgh,Pennsylvania 15222, Telephone644-2977.264-047-67-vol. 16317